DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13,23-24, are objected to because of the following informalities:  Claim 1, at lines 5-6 recite “a composition that when completely hydrolyzed is described by the formula (R)2SnO2-z/2-x/2(OH)x”, and is not clear if the composition coated has the hydrolyzed formula recited because the claim recites, “when completely hydrolyzed” and is not required to occur and is a limitation based on the process that is not required to occur on the already formed film.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, and 25-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, at line 2 recites “a first film material at selected regions”, and at line 3, “a second film material at selected regions”, and is not clear if the “selected regions” at line 3 is the same as the selected region of the first film material. There is insufficient antecedent basis for this limitation in the claim.
 It is not clear if the second film material is formed atop the first material or if the first material and second material are positioned adjoining to each other and renders the claim indefinite.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13,19-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, of U.S. Patent No. 10,642,153 (hereinafter referred to as Meyers ‘153). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21, of Meyers  ‘153, and in light of its specification fully encompasses claims 1-13,19-28 of the instant application.
Claims 1-13,19-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,310,684. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13,19-28, of the instant application fully encompasses claims 1-29, of the U. S. Patent No. 9,310,684 (hereinafter referred to as Meyers ‘684).
Meyers ‘684 in claims 27-29, and in light of the specification, discloses the solution comprising an organic solvent and an organic ligand bonded to a metal oxo-hydroxo structure i.e., RSnOOH, the metal being tin, and teaches the claimed coated and patterned substrate (article).
Claims 1-13,19-28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,025,179. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13,19-28, of the instant application fully encompasses claims 1-20 of the U. S. Patent No. 10,025,179 (hereinafter referred to as Meyers ‘179).
Meyers ‘179, in claims 1-20, discloses a precursor solution that comprises alcohol and metal oxo-hydroxo cations bonded with branched alkyl ligands and form alkyl metaloxohydroxo network and the bonds includes metal-carbon, metal-OH and Metal-O-Metal bonds. Meyers ‘179 in claims 1-20, disclose a patterned substrate, the substrate including a coating comprising metal oxo-hydroxo network with organic ligand, wherein the metal is tin and the organic ligand attached to the metal.  Meyers ‘179, in claims 1-20, discloses the coated substrate coated with the radiation sensitive coating comprising the metal-oxo-hydroxo network, and the patterning of the coated substrate to form exposed and unexposed portions, and development to form patterned substrate (article). 
Response to Arguments
Applicant’s arguments, see Remarks, filed October 24, 2022, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) rejection made in the previous office action has been withdrawn. 

Applicant's arguments filed October 24, 2022, with respect to the have been fully considered but they are not persuasive. The obviousness type double patenting rejections made in the previous office action are maintained.  With respect to applicant’s argument that claims 1-21 of U.S. Patent No. 10,642,153, do not disclose the limitations of the pending claims, Claims 1-21, of U.S. Patent No. 10,642,153 discloses the same claimed tin composition recited that is deposited on a semiconductor substrate (as noted in claim 20 of “153), the same claimed developing process (negative or positive, as noted in claim 11 of ‘153), teaches the same claimed carbon to tin bond (R-Sn, wherein R is alkyl),  has the same claimed composition subjected to EUV and will inherently and necessarily undergo the claimed cleaving of the Sn-C bonds, and in light of the specification teaches the same claimed precursor composition, hydrolysable ligand, vapor based deposition, in light of the specification teaches etching as part of or conducted after developing process, and in light of the specification teaches the claimed non-tin metals and is the same claimed article.  With respect to applicant’s argument that claims 1-29 of U.S. Patent No. 9,310,684, do not disclose the limitations of the pending claims and that claims of ‘684 do not teach the relative concentration of Sn-C bonds, Claims 1-29 of U. S. Patent No. 9,310,684 recite the same claimed precursor composition that comprises metal oxo hydroxo network wherein the metal and organic ligand forms a metal carbon bond wherein the metal is Sn, and other metal elements that are not tin, and is coated, in light of the specification, in the same claimed manner, and the claims of ‘684, discloses that the coating of the claimed composition is subjected to patterning (exposure, developing) in the same claimed manner i.e., the coating of the composition is radiation sensitive, and does not limit the coating formed and subjected to patterning to a particular compositional uniformity i.e., the metal-carbon bonds can be varying in its content at different regions and in light of the specification teaches the same claimed Sn-C bonds and cleaving of the Sn-C bonds i.e., areas where the cleaving of Sn-C is higher inherently has lower concentration of the Sn-C bonds compared to areas of the substrate where the Sn-C bonds are not cleaved, and thereby teaches the same claimed process and article.  With respect to applicant’s argument that claims 1-20 of U.S. Patent No. 10,025,179, do not disclose the limitations of the pending claims and that the claims of ‘179 do not teach a radiation sensitive coating or the relative concentration of Sn-C bonds, Claims 1-20 of ‘179, teaches the same claimed precursor composition that is coated on a substrate, wherein the composition includes metal  oxo hydroxo network and alkyl ligands (hydrolysable ligands) that form metal carbon bonds wherein the metal can be tin and includes the same claimed Sn-C bonds and subjects the coating to an irradiation exposure process followed by developing i.e., the coating is radiation-sensitive, and forms a patterned substrate (the claimed article) wherein the exposure, in light of the specification, is to the same claimed irradiation wavelengths, and will inherently include regions that have cleaved the Sn-C bonds and regions that do not have the cleaving of the Sn-C bonds and will inherently include regions of relative Sn-C concentration and thereby teaches the same claimed limitations of the pending claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 14, 2022.